Name: 65/362/EEC: Commission Decision of 5 July 1965 setting up a Joint Advisory Committee on Social Questions arising in Road Transport
 Type: Decision
 Subject Matter: nan
 Date Published: 1965-07-16

 Avis juridique important|31965D036265/362/EEC: Commission Decision of 5 July 1965 setting up a Joint Advisory Committee on Social Questions arising in Road Transport Official Journal 130 , 16/07/1965 P. 2184 - 2186 Danish special edition: Series I Chapter 1965-1966 P. 0069 English special edition: Series I Chapter 1965-1966 P. 0077 Greek special edition: Chapter 05 Volume 1 P. 0022 Spanish special edition: Chapter 07 Volume 1 P. 0094 Portuguese special edition Chapter 07 Volume 1 P. 0094 ++++COMMISSION DECISION OF 5 JULY 1965 SETTING UP A JOINT ADVISORY COMMITTEE ON SOCIAL QUESTIONS ARISING IN ROAD TRANSPORT ( 65/362/EEC ) THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IN ITS MEMORANDUM OF 10 APRIL 1961 ON THE GUIDELINES FOR THE COMMON TRANSPORT POLICY , THE COMMISSION INDICATED THE COURSE TO BE FOLLOWED IN APPLYING TO TRANSPORT THE GENERAL RULES AND PROVISIONS PROVIDED FOR BY THE TREATY UNDER THE COMMUNITY'S SOCIAL POLICY , WHICH ENTAILS A NUMBER OF MEASURES CONCERNING THE COMMON TRANSPORT POLICY ; WHEREAS IN ITS ACTION PROGRAMME OF 23 MAY 1962 ON THE COMMON TRANSPORT POLICY THE COMMISSION SET OUT IN A MORE CONCRETE FORM ITS VIEWS ON HARMONISATION IN SOCIAL MATTERS AS PART OF THE COMMON TRANSPORT POLICY ; WHEREAS IN THEIR OPINIONS ON THE PROPOSED COUNCIL DECISION ON THE HARMONISATION OF CERTAIN PROVISIONS AFFECTING COMPETITION IN TRANSPORT BY RAIL , ROAD AND INLAND WATERWAY THE EUROPEAN PARLIAMENT AND THE ECONOMIC AND SOCIAL COMMITTEE EXPRESSED THE WISH TO SEE SET UP A JOINT COMMITTEE REPRESENTING THE TWO SIDES OF INDUSTRY ; WHEREAS THOSE TAKING PART IN THE ROUND TABLE CONFERENCE ON SOCIAL POLICY IN TRANSPORT HELD IN BRUSSELS ON 10 , 11 AND 12 DECEMBER 1963 DECLARED THEMSELVES IN FAVOUR OF AN EFFECTIVE FORM OF CONSULTATION ON SOCIAL QUESTIONS ARISING IN TRANSPORT ; WHEREAS ACTION BY THE COMMUNITY UNDER THE COMMON TRANSPORT POLICY SHOULD INCLUDE IN PARTICULAR THE ELIMINATION OF DISPARITIES LIABLE TO CAUSE SUBSTANTIAL DISTORTION IN THE CONDITIONS OF COMPETITION ; WHEREAS THE COUNCIL DECISION OF 13 MAY 1965 ON THE HARMONISATION OF CERTAIN PROVISIONS AFFECTING COMPETITION IN TRANSPORT BY RAIL , ROAD AND INLAND WATERWAY PROVIDES IN THIS CONNECTION FOR CERTAIN LEGISLATION IN THE SOCIAL FIELD AND REFERS EXPRESSLY TO ANY COLLECTIVE BARGAINING POWERS OF THE TWO SIDES OF INDUSTRY ; WHEREAS IN ALL THE COMMUNITY COUNTRIES THE TWO SIDES OF INDUSTRY ENJOY UNDER THEIR NATIONAL LAWS CONSIDERABLE FREEDOM OF ACTION IN SOCIAL MATTERS ; WHEREAS CONSULTATION WITH THE TWO SIDES OF INDUSTRY CAN CONTRIBUTE TO ATTAINMENT OF THE OBJECTIVES SET IN RELATION TO THE HARMONISATION IN SOCIAL MATTERS AS PART OF THE COMMON TRANSPORT POLICY ; WHEREAS BOTH THE IMPORTANCE AND URGENCY OF PROBLEMS IN ROAD TRANSPORT OF A SOCIAL CHARACTER , OF COMPETITION AND OF ROAD SAFETY , AND THE STATE OF PROGRESS OF THE WORK OF THE COMMISSION IN THE FIELD OF ROAD TRANSPORT APPEAR TO JUSTIFY ATTACHING TO THE COMMISSION AN ADVISORY BODY , CONSISTING OF REPRESENTATIVES OF BOTH SIDES OF THE ROAD TRANSPORT INDUSTRY ; WHEREAS , IN VIEW OF THE SPECIAL NATURE OF CERTAIN SOCIAL QUESTIONS ARISING IN TRANSPORT , THE COMMISSION MUST REMAIN FREE IN ITS CHOICE OF METHODS OF CONSULTATION ; WHEREAS THE VARIOUS REPRESENTATIVE BODIES IN THE TRANSPORT INDUSTRY HAVE FORMED ORGANISATIONS AT COMMUNITY LEVEL ; HAS DECIDED AS FOLLOWS : ARTICLE 1 THERE SHALL BE ATTACHED TO THE COMMISSION A COMMITTEE CALLED THE " JOINT ADVISORY COMMITTEE ON SOCIAL QUESTIONS ARISING IN ROAD TRANSPORT " . ARTICLE 2 ( A ) THE COMMISSION MAY REQUEST THE COMMITTEE FOR AN OPINION ON ANY SOCIAL QUESTION ARISING IN ROAD TRANSPORT . ( B ) THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE COMMITTEE , SET A TIME-LIMIT WITHIN WHICH SUCH OPINION SHALL BE GIVEN . ( C ) IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE COMMITTEE ON THE OPINION TO BE GIVEN TO THE COMMISSION , THE COMMITTEE SHALL FORMULATE JOINT CONCLUSIONS AND ATTACH THEM TO THE REPORT OF ITS PROCEEDINGS FORWARDED TO THE COMMISSION . ( D ) OTHERWISE THE OPINIONS EXPRESSED SHALL BE INCLUDED IN THAT REPORT . ( E ) THE COMMISSION MAY CONSULT THE COMMITTEE ORALLY . IN THAT CASE THE COMMISSION SHALL , ON THE BASIS OF THE MINUTES OF THE MEETINGS , ITSELF FORMULATE THE CONCLUSIONS REACHED . ARTICLE 3 ( A ) THE COMMITTEE SHALL DISCUSS ONLY MATTERS ON WHICH THE COMMISSION HAS REQUESTED AN OPINION . ( B ) THE COMMITTEE , ACTING IN THE CIRCUMSTANCES AND MANNER PROVIDED FOR IN ARTICLE 9 , MAY REQUEST THE COMMISSION TO CONSULT IT ON A SPECIFIC SOCIAL PROBLEM ARISING IN ROAD TRANSPORT . ARTICLE 4 ( A ) THE COMMITTEE SHALL CONSIST OF TWENTY-FOUR FULL MEMBERS AND TWENTY-FOUR ALTERNATE MEMBERS . ( B ) SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : - TO CARRIERS , TWELVE FULL MEMBERS AND TWELVE ALTERNATE MEMBERS ; - TO ROAD TRANSPORT EMPLOYEES , TWELVE FULL MEMBERS AND TWELVE ALTERNATE MEMBERS . ( C ) ALTERNATE MEMBERS SHALL ATTEND COMMITTEE MEETINGS AND TAKE PART IN THE WORK OF THE COMMITTEE ONLY IN THE EVENT OF FULL MEMBERS BEING UNABLE TO DO SO , EXCEPT WHERE , IN PURSUANCE OF ARTICLE 11 ( B ) , THEY ARE ATTENDING AS EXPERTS . ARTICLE 5 ( A ) MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE FOLLOWING ORGANISATIONS SET UP AT COMMUNITY LEVEL TO REPRESENT THE VARIOUS SECTIONS OF THE INDUSTRY : - COMMITTEE OF ITF UNIONS IN THE EEC ; - EUROPEAN TRANSPORT COMMITTEE ( ETC ) ; - LIAISON COMMITTEE FOR PROFESSIONAL CARRIERS OF THE COMMUNITY ( IRU ) ; - LIAISON COMMITTEE FOR PRIVATE CARRIERS OF THE COMMUNITY ( IRU ) ; ( B ) THE LIST OF THE MEMBERS OF THE COMMITTEE SHALL BE PUBLISHED FOR INFORMATION PUR POSES IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 6 ( A ) THE TERM OF OFFICE FOR MEMBERS AND ALTERNATES SHALL BE THREE YEARS . THEIR APPOINTMENTS MAY BE RENEWED . ( B ) AFTER EXPIRY OF THE THREE YEARS MEMBERS AND ALTERNATES SHALL REMAIN IN OFFICE UNTIL REPLACED . ( C ) IN THE EVENT OF THE DEATH OR RESIGNATION OF A MEMBER OR ALTERNATE OR OF HIS CEASING TO BELONG TO THE ORGANISATION WHICH HE REPRESENTS , HE SHALL BE REPLACED FOR THE REMAINDER OF HIS TERM OF OFFICE . ARTICLE 7 ( A ) THE COMMITTEE SHALL , BY A TWO-THIRDS MAJORITY OF MEMBERS PRESENT , ELECT A CHAIRMAN AND VICE-CHAIRMAN FROM AMONG ITS FULL MEMBERS . THE CHAIRMAN AND VICE-CHAIRMAN MAY NOT BOTH COME FROM THE SAME SIDE OF INDUSTRY . ( B ) SHOULD THE CHAIRMAN OR VICE-CHAIRMAN CEASE TO HOLD OFFICE BEFORE THE PERIOD FOR WHICH HE WAS ELECTED HAS EXPIRED , HE SHALL BE REPLACED FOR THE REMAINDER OF HIS TERM OF OFFICE . ( C ) THE TERM OF OFFICE FOR CHAIRMAN AND VICE-CHAIRMAN SHALL BE EIGHTEEN MONTHS . THE CHAIRMAN AND VICE-CHAIRMAN SHALL BE CHOSEN ALTERNATELY FROM THE TWO SIDES REPRESENTED . ( D ) NO MEMBER OF THE COMMITTEE MAY HOLD SUCCESSIVELY THE OFFICES OF CHAIRMAN AND VICE-CHAIRMAN DURING A PERIOD EXCEEDING TWO FULL TERMS OF OFFICE AS LAID DOWN UNDER ( C ) . ARTICLE 8 ( A ) THE COMMITTEE'S FIRST PERIOD IN OFFICE SHALL TERMINATE ON 31 DECEMBER 1968 . ( B ) THE TERMS OF OFFICE OF CHAIRMAN AND VICE-CHAIRMAN AS LAID DOWN IN ARTICLE 7 ( C ) SHALL TERMINATE FOR THE FIRST TIME ON 30 JUNE 1967 . ARTICLE 9 ( A ) THE CHAIRMAN SHALL BE RESPONSIBLE FOR RELATIONS WITH THE COMMISSION . ( B ) THE CHAIRMAN AND VICE-CHAIRMAN ACTING JOINTLY MAY DRAW THE ATTENTION OF THE COMMISSION TO THE DESIRABILITY OF CONSULTING THE COMMITTEE ON ANY MATTER WITHIN THE LATTER'S COMPETENCE ON WHICH ITS OPINION HAS NOT BEEN SOUGHT . ARTICLE 10 THE COMMITTEE MAY SET UP WORKING PARTIES TO PREPARE , ON SPECIFIC QUESTIONS OR IN SPECIFIC FIELDS , DRAFT OPINIONS TO BE SUBMITTED TO THE COMMITTEE FOR CONSIDERATION . THESE WORKING PARTIES SHALL CONSIST OF A LIMITED NUMBER OF FULL OR ALTERNATE MEMBERS . ARTICLE 11 ( A ) AT THE REQUEST OF ANY OF THE ORGANISATIONS REPRESENTED , THE CHAIRMAN MAY INVITE A REPRESENTATIVE OF THE CENTRAL BODY OF THE ORGANISATION CONCERNED TO BE PRESENT AT MEETINGS . ( B ) THE CHAIRMAN MAY PROPOSE TO THE COMMISSION THAT IT SHOULD INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN A SUBJECT ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN MEETINGS OF THE COMMITTEE OR OF A WORKING PARTY OF THE COMMITTEE . EXPERTS SHALL BE PRESENT ONLY AT THE DISCUSSION OF THOSE QUESTIONS ON ACCOUNT OF WHICH THEY WERE INVITED . ARTICLE 12 ( A ) THE COMMITTEE AND WORKING PARTIES SHALL MEET WHEN CONVENED BY THE COMMISSION . ( B ) REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN THESE MEETINGS . ARTICLE 13 SECRETARIAL SERVICES SHALL BE PROVIDED FOR THE COMMITTEE BY THE COMMISSION . ARTICLE 14 AN OPINION DELIVERED BY THE COMMITTEE SHALL NOT BE VALID UNLESS TWO-THIRDS OF THE MEMBERS ARE PRESENT . ARTICLE 15 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY , WHERE THE COMMISSION INDICATES THAT THE OPINION REQUESTED IS ON A MATTER OF A CONFIDENTIAL NATURE , PERSONS PRESENT AT THE MEETINGS OF THE COMMITTEE AND OF THE WORKING PARTIES SHALL NOT DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE COMMITTEE . ARTICLE 16 AFTER HEARING THE COMMITTEE , THE COMMISSION MAY AMEND THIS DECISION IN THE LIGHT OF EXPERIENCE . DONE AT BRUSSELS , 5 JULY 1965 . FOR THE COMMISSION THE PRESIDENT WALTER HALLSTEIN